In re Voros, Janos, Dr.; — Defendant(s); applying for supervisory and/or remedial writ; Parish of Jefferson, 24th Judicial District Court, Div. “B”, No. 363-294; to the Court of Appeal, Fifth Circuit, No. 98-CW-0900.
Granted. Judgment of the trial court, granting plaintiffs motion to give a jury instruction on adverse inference based on the claim of spoilation of evidence, is vacated and set aside for reasons assigned in the dissenting opinion in the court of appeal. Case remanded to the trial court for further proceedings.
KNOLL, J., not on panel.